Case 1:19-cv-10806-AJN Document 92 Filed 01/29/20 Page 1 of 2

USDC SDNY C
DOCUMENT

ELECTRONICALLY FILED K
Doc # Orric

DATE FILED:_] 1/23/2020

 

Orrick, Herrington & Sutcliffe LLP

Columbia Center
1152 15th Street, N.W.
Washington, DC 20005-1706

+1 202 339 8400

orrick.com

VIA ECF

Robert Stern

January 29, 2020

rstern@orrick.com
D +1 202 339-8542
F +1 202 339-8500

The Hon. Alison J. Nathan
United States District Judge
Southern District of New York
40 Centre Street

New York, NY 1007

Re: Lodging Solutions, LLC v. Miller et al, 19-cv-10806-AJN - Letter-Motion Seeking Leave
for Redacting Preliminary Injunction Hearing Transcripts

Dear Judge Nathan,

Pursuant to Rule 4.B. of the Court’s Individual Practices in Civil Cases, Plaintiff in the
above-captioned case requests to make redactions to the transcripts of the Preliminary Injunction
Hearing that occurred on December 17 and December 19, 2019.

This Court allows redactions when essential to preserve an interest greater than public’s
interest in accessing judicial documents and when such redactions are “narrowly tailored to serve
that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).
Determining whether redaction is warranted depends on (i) whether the document is a judicial
document, which triggers the presumption of public access, (ii) the weight of the presumption of
public access, and (iii) the countervailing factors against public access. Jd. at 119-120. This
Court has “considerable discretion” to determine that certain information may be withheld from
the public. Geller v. Branic Int’] Reality Corp., 212 F.3d 734, 738 (2d Cir. 2000).

A judicial document is one “relevant to the performance of the judicial function and
useful in the judicial process,” Lugosch, 435 F.3d at 119, or that has the tendency to influence a
District Court’s ruling. Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019). Even where a
document triggers the presumption in favor of public access, such presumption carries little
weight if the document or information does not directly affect an adjudication. Collado v. City of
New York, 193 F. Supp. 3d 286, 291 (S.D.N-Y. 2016) (redactions or sealing of nonpublic
Case 1:19-cv-10806-AJN Document 92 Filed 01/29/20 Page 2 of 2

C
orrick

information warranted where the information was irrelevant to the motion for summary
judgment).

The presumption of public access to judicial documents must be balanced against
countervailing factors like “privacy interests.” the need to protect “sensitive and proprietary
information,” and judicial efficiency. Lugosch, 435 F.3d at 120. Documents and information
“traditionally considered private rather than public” are afforded greater protections.
Dependable Sales & Serv., Inc. v. TrueCar, Inc., 311 F. Supp. 3d 653, 666 (S.D.N.Y. 2018).
“{T |he privacy interests of innocent third parties . . . should weigh heavily in a court’s balancing
equation.” United States v. Gatto, No. 17-CR-686 (LAK), 2019 WL 4194569, at *6 (S.D.N.Y.
Sept. 3, 2019) (finding that disclosing text and email communications and redacted information
in a sentencing memorandum not warranted because of third party privacy interests and the
information being immaterial to the court’s adjudication).

The minimal redactions in the transcripts are warranted. Plaintiff makes these redactions
to exclude (1) API’s client names, (2) names of employees of API’s clients not relevant to this
action, and (3) sensitive business information regarding API. This information is not material to
the Court’s adjudication here and is sensitive business information. These redactions are
narrowly tailored to protect API’s business and commercial interests because they are limited to
sensitive business information and identifying information of third parties with no connection to
this case.

For the reasons stated above, we request permission to redact portions of the December
17 and December 19 hearing transcripts.

 

 

 

 

 

 

 

Respectfully submitted,
For the reasons stated in the Court's /s/ Robert M. Stern
Order of January 15, 2020, the
request to redact portions of the Robert M. Stern
December 17 and December 19 Tiffany Rowe
hearing transcripts is GRANTED. Matthew Reeder (pro hac vice)
Plaintiff shall file the redacted ORRICK, HERRINGTON &
transcripts on the public docket. SUTCLIFFE LLP
SO ORDERED.
Counsel for API
Ki ; \) \ f
SO ORDERED. 11/23/2020 9
ALISON J. NATHAN, U.S.DJ.

 

 
